 1   RICHARD A. BESHWATE, JR., SBN 179762
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5   ADOLFO MEDINA-OREGON
 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00133-LJO-SKO
11                      Plaintiff,                    STIPULATION AND ORDER TO
                                                      CONTINUE HEARING
12           v.
13    ADOLFO MEDINA-OREGON,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

17   counsel, RICHARD A. BESHWATE, JR. attorney for Defendant ADOLFO MEDINA-OREGON,

18   and BRIAN DELANEY, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled

19   for April 1, 2019, at 1:00 p.m., shall be calendared for APRIL 29, 2019, at 1:00 p.m. for status

20   conference.

21          Attorneys for Defendant and Plaintiff are requesting the continuance of the hearing due to

22   continuing negotiations and investigations. Assistant United States Attorney Brian Delaney has no

23   objection to the continuance.

24          The parties stipulate that the time until the next hearing should be excluded from the

25   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are

26   served by the court excluding such time, so that counsel for the defendant may have reasonable

27   time necessary for effective preparation and to continue negotiations, taking into account the

28   exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the
                                                      1
 1   interests of justice are served by granting this continuance outweigh the best interests of the public
 2   and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
 3            Dated: March 25, 2019                 Respectfully submitted,
 4
                                                    /s/ RICHARD A. BESHWATE, JR.
 5                                                  RICHARD A. BESHWATE, JR.
 6                                                  Attorney for Defendant,
                                                    ADOLFO MEDINA-OREGON
 7

 8
              Dated: March 25, 2019                 Respectfully submitted,
 9

10                                                  /s/ Brian Delaney
                                                    BRIAN DELANEY
11                                                  Assistant U.S. Attorney
12

13                                                  ORDER
14
              The parties’ request for a continuance is DENIED. This case has been pending since June
15
     2018. At the status conference on January 31, 2019, the Court set a further status conference on
16
     April 1, 2019, and asked the parties to be prepared to set the case for trial at the next status
17
     conference.
18

19            The Court understands the need for the parties to engage in plea negotiations. This does

20   not, however, preclude the setting of a trial date. The Court will accommodate the parties’
21   request for a trial date that provides them sufficient time to continue to engage in plea
22
     negotiations.
23

24
     IT IS SO ORDERED.
25

26   Dated:     March 28, 2019                                      /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
